


Exhibit 10.13


THIRD AMENDMENT
TO THE
PNM RESOURCES, INC.
AMENDED AND RESTATED
OMNIBUS PERFORMANCE EQUITY PLAN


PNM Resources, Inc. (the “Company”) previously established the “PNM Resources,
Inc. Omnibus Performance Equity Plan” (the “Plan”).  The Plan was amended and
restated, effective as of May 17, 2005, by the adoption of the PNM Resources,
Inc. Amended and Restated Omnibus Performance Equity Plan.  The Plan was
subsequently amended on two occasions.  By this instrument, the Company wishes
to amend the Plan to satisfy the documentation requirements of Section 409A of
the Internal Revenue Code (the “Code”), which became effective as of January 1,
2005, and which applies to the Plan and certain awards granted pursuant to the
Plan.  The Plan has been and shall continue to be administered in good faith
compliance with the requirements of Code Section 409A from January 1, 2005
through December 31, 2008.
 
1.        This Third Amendment shall be effective as of January 1, 2009.
 
2.        Section 2.1 (Definitions) of the Plan is hereby amended by adding the
following new definitions to the end thereof:
 
(jj)              “Specified Employee” means certain officers and highly
compensated employees of the Company as defined in Treas. Reg. §
1.409A-1(i).  The identification date for determining whether any employee is a
Specified Employee during any calendar year shall be the September 1 preceding
the commencement of such calendar year.


(kk)              “Termination of Employment” means, a “Separation from Service”
solely for the purpose of any Award that is subject to the requirements of Code
Section 409A.  The term “Separation from Service” means either (i) the
termination of a Participant’s employment with the Company and all Affiliates
due to death, retirement or other reasons, or (ii) a permanent reduction in the
level of bona fide services the Participant provides
 

--------------------------------------------------------------------------------


to the Company and all Affiliates to an amount that is 20% or less of the
average level of bona fide services the Participant provided to the Company and
all Affiliates in the immediately preceding 36 months, with the level of bona
fide service calculated in accordance with Treas. Reg. § 1.409A-1(h)(1)(ii).


A Participant’s employment relationship is treated as continuing while the
Participant is on military leave, sick leave, or other bona fide leave of
absence (if the period of such leave does not exceed six months, or if longer,
so long as the Participant’s right to reemployment with the Company or an
Affiliate is provided either by statute or contract).  If the Participant’s
period of leave exceeds six months and the Participant’s right to reemployment
is not provided either by statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following the expiration of
such six-month period.  Whether a Termination of Employment has occurred will be
determined based on all of the facts and circumstances and in accordance with
regulations issued by the United States Treasury Department pursuant to Code
Section 409A.


For purposes of the Plan, if a Participant performs services in more than one
capacity, the Participant must have a Termination of Employment or Service in
all capacities as an employee, member of the Board, independent contractor or
consultant to have a Separation from Service.  Notwithstanding the foregoing, if
a Participant provides services both as an employee and a non-employee, (1) the
services provided as a non-employee are not taken into account in determining
whether the Participant has a Separation from Service as an employee under a
nonqualified deferred compensation plan in which the Participant participates as
an employee and that is not aggregated under Code Section 409A with any plan in
which the Participant participates as a non-employee, and (2) the services
provided as an employee are not taken into account in determining whether the
Participant has a Termination of Employment as a non-employee under a
nonqualified deferred compensation plan in which the Participant participates as
a non-employee and that is not aggregated under Code Section 409A with any plan
in which the Participant participates as an employee.
 
If, at the time of a Participant’s Separation from Service, the Company has any
stock which is publicly traded on an established securities market or otherwise,
and if the Participant is considered to be a Specified Employee, to the extent
any payment for any Award is subject to the requirements of Code Section 409A
and is payable upon the Participant’s Separation from Service, such payment
shall not commence prior to the first business day
 
2

--------------------------------------------------------------------------------


following the date which is six months after the Participant’s Separation from
Service (or if earlier than the end of the six-month period, the date of the
Participant’s death).  Any amounts that would have been distributed during such
six-month period will be distributed on the day following the expiration of the
six-month period.


(ll)              “Termination of Service” means a “Separation from Service,”
solely for the purpose of any Award that is subject to the requirements of Code
Section 409A.  The term “Separation from Service” means that the Nonemployee
Director has ceased to be a member of the Board.


3.        Section 5.3 (Stock Subject to Plan – Adjustment in Capitalization) of
the Plan is hereby amended by adding the following sentence to the end thereof:
 
Further, with respect to any Option or Stock Appreciation Right that otherwise
satisfies the requirements of the stock rights exception to Code Section 409A,
any adjustment pursuant to this Section 5.3 shall be made consistent with the
requirements of the final regulations promulgated pursuant to Code Section 409A.
 
4.        Section 8.4 (Restricted Stock Rights – Form and Timing of Payment) of
the Plan is hereby amended in its entirety to read as follows:
 
8.4           Form and Timing of Payment.
 
(a)           Form of Payment.
 
    Payment for any vested Restricted Stock Rights Award issued pursuant to this
Section shall be made in a lump sum payment of shares of Stock.
 
(b)           Timing of Payment.
 
    (i)           General Rule.  The shares payable under any Restricted Stock
Rights Award will be issued to the Participant within 90 days following the date
on which the Restricted Stock Rights vest.  Such payment is intended to be made
at a specified time or pursuant to a fixed schedule under Treas. Reg. §
1.409A-3(a)(4).
 
   (ii)           Restricted Stock Rights that Vest under Section 13.1(a)(ii)(1)
or Section 13.1(a)(ii)(2).  Notwithstanding any provision of the Plan to the
contrary, if any Restricted Stock Rights Award, or any portion thereof, vests
due to a Participant’s Termination of Employment as described in Section
13.1(a)(ii)(1),
 
3

--------------------------------------------------------------------------------


the Shares payable under such Award will be issued to the Participant within 90
days following the date of the Participant’s Termination of Employment.  Such
payment is intended to be made upon the Participant’s Separation from Service
pursuant to Treas. Reg. § 1.409A-3(a)(1).  Accordingly, if the Participant is a
Specified Employee on the date on which any Restricted Stock Rights become
payable pursuant to Section 13.1(a)(ii)(1), the six-month delay described in
Section 2.1(kk) shall apply.  If any Restricted Stock Rights Award, or any
portion thereof, vests due to a Participant’s Termination of Employment as
described in Section 13.1(a)(ii)(2), the Shares payable under such Restricted
Stock Rights Award will be issued to the Participant within 90 days following
the termination of the Performance Period described therein.  Such payment is
intended to be made at a specified time or pursuant to a fixed schedule under
Treas. Reg. § 1.409A-3(a)(4).
 
   (iii)           Restricted Stock Rights that Vest under Section 13.1(b)(iii)
or Section 13.2(b)(ii).  Notwithstanding any provision of the Plan to the
contrary, if any vested Restricted Stock Rights Award that is subject to a
deferral period becomes payable due to a Participant’s Termination of Employment
as described in Section 13.1(b)(iii) or Section 13.2(b)(ii), the Shares payable
under such Restricted Stock Rights Award will be issued to the Participant
within 90 days following such Termination of Employment.  Such payment is
intended to be made upon the Participant’s Separation from Service pursuant to
Treas. Reg. § 1.409A-3(a)(1).  Accordingly, if the Participant is a Specified
Employee on the date on which any Restricted Stock Rights become payable
pursuant to Section 13.1(b)(iii) or Section 13.2(b)(ii), the six-month delay
described in Section 2.1(kk) shall apply.
 
(c)           Conforming Amendment to Existing Restricted Stock Rights Award
Agreements.  The Award Agreement for any Restricted Stock Rights Award that is
outstanding as of January 1, 2009 is hereby amended to the extent necessary to
provide for payment as described in this Section 8.4 without any further action
by the Company or the Participant.
 
5.        Section 9.3 (Performance Shares and Performance Units – Form and
Timing of Payment) of the Plan is hereby restated in its entirety to read as
follows:
 
9.3           Form and Timing of Payment.
 
(a)           Form of Payment. Payment for vested Performance Shares shall be
made in Stock.  Payment for vested Performance Units shall be made in cash,
Stock or a combination thereof as
 
4

--------------------------------------------------------------------------------


determined by the Committee.  All payments for Performance Shares and
Performance Units shall be made in a lump sum.
 
(b)           Timing of Payment.
 
    (i)           General Rule.  Payment for any vested Performance Shares or
Performance Units (including Performance Shares or Performance Units that vest
pursuant to Section 13.1(a)(ii)(1) or Section 13.1(a)(ii)(2)) shall be made on
or before March 15 of the calendar year following the calendar year in which the
Performance Period applicable to such Performance Shares or Performance Units
ends.
 
   (ii)           Payment for Vested Performance Shares or Units that are
Subject to a Deferral Period. Payment for any vested Performance Shares or
Performance Units that are subject to a deferral period and that become payable
pursuant to Section 13.1(b)(iii) or Section 13.2(b)(ii) shall be made within 90
days following the Participant’s Termination of Employment for the reasons
described in such Sections.  Such payment is intended to be made upon the
Participant’s Separation from Service pursuant to Treas. Reg. §
1.409A-3(a)(1).  Accordingly, if the Participant is a Specified Employee on the
date on which any Performance Shares or Performance Units become payable
pursuant to Section 13.1(b)(iii) or Section 13.2(b)(ii), the six-month delay
described in Section 2.1(kk) shall apply.
 
(c)           Conforming Amendment to Existing Performance Share or Performance
Unit Award Agreements.  The Award Agreement for any Performance Share or
Performance Unit Award that is outstanding as of January 1, 2009 is hereby
amended to the extent necessary to provide for payment as described in this
Section 9.3 without any further action by the Company or the Participant.
 
6.        Section 10.3 (Stock Appreciation Rights – Exercise of SARs) of the
Plan is hereby restated in its entirety to read as follows:
 
10.3           Exercise of SARs.  Upon exercise of the SAR or at a fixed date
after all or part of the SAR becomes exercisable, the Participant shall be
entitled to receive payment of an amount determined by multiplying:
 
(a)           The difference between the Fair Market Value of a share of Stock
at the date of exercise over the price fixed by the Committee at the Grant Date,
which shall not be less than the Fair Market Value of a share of Stock at the
Grant Date, by
 
5

--------------------------------------------------------------------------------


(b)           The number of shares with respect to which the SAR is exercised.
 
7.        Section 11.1  (Nonemployee Director Retainer Grants – Payment
of  Retainer) is hereby amended by adding the following sentence to the end
thereof:
To the extent the Retainer payable to any Nonemployee Director under this
Section 11 is considered “non-qualified deferred compensation” that is subject
to the requirements of Code Section 409A, the Retainer shall be paid in
accordance with the provisions of Code Section 409A and any regulations
promulgated thereunder or an exception thereto.
 
8.        Section 13.1(a)  (Termination of Employee’s Employment Due to Death,
Disability, Retirement, Impaction or Change in Control – Nonvested Awards) of
the Plan is hereby amended by restating paragraph (ii) (Restricted Stock Rights,
Performance Shares and Performance Units) in its entirety to read as follows:
 
(ii)           Restricted Stock Rights, Performance Shares and Performance
Units.  If a Participant holds any nonvested Restricted Stock Rights,
Performance Shares or Performance Units upon a Termination of Employment due to
death, Disability, Retirement, Impaction or Change in Control, all such
nonvested Restricted Stock Rights, Performance Shares or Performance Units shall
vest as follows:
 
(1)           If the restriction is based on meeting certain service
requirements, the Restricted Stock Rights, Performance Shares or Performance
Units shall become one hundred percent (100%) vested at Termination of
Employment.
 
(2)           If the restriction is based on meeting certain performance
requirements, the Restricted Stock Right, Performance Share or Performance Unit
shall vest at the end of the Performance Period.  The Participant shall receive
pro rata shares and/or a cash payment based on the target award level of
achievement prorated for the number of full months of service during the
Performance Period, provided that the Company meets the performance requirements
necessary for payment of such Award.
 
    (3)           Payment for the Participant’s Restricted Stock Rights that
vest pursuant to this Section 13.1(a) shall be made in accordance with Section
8.4.  Payment for the Participant’s Performance Shares or Performance Units that
vest
 
6

--------------------------------------------------------------------------------


pursuant to this Section 13.1(a) shall be made in accordance with Section 9.3.
 
9.        Section 13.1(b)  (Termination of Employee’s Employment Due to Death,
Disability, Retirement, Impaction or Change in Control – Vested Awards) of the
Plan is hereby amended by restating paragraph (iii) (Restricted Stock Rights,
Performance Shares and Performance Units) in its entirety to read as follows:
 
(iii)           Restricted Stock Rights, Performance Shares and Performance
Units.  If a Participant holds any vested Restricted Stock Rights Awards subject
to a deferral period, payment for such Awards shall be made in accordance with
Section 8.4.  If a Participant holds any vested Performance Shares or
Performance Units subject to a deferral period, payment for such Awards shall be
made in accordance with Section 9.3.
 
10.      Section 13.2(b)  (Voluntary Termination or Involuntary Termination of
Employment for Reasons Other Than Impaction or Cause – Vested Awards) of the
Plan is hereby amended by restating paragraph (ii) (Restricted Stock Rights,
Performance Shares and Performance Units) in its entirety to read as follows:
 
(ii)           Restricted Stock Rights, Performance Shares and Performance
Units.  If a Participant holds any vested Restricted Stock Rights Awards which
are subject to a deferral period upon voluntary Termination of Employment or
involuntary Termination of Employment for reasons other than Impaction or Cause,
payment for such Awards shall be made in accordance with Section 8.4.  If a
Participant holds any vested Performance Shares or Performance Units subject to
a deferral period upon voluntary Termination of Employment or involuntary
Termination of Employment for reasons other than Impaction or Cause, payment for
such Awards shall be made in accordance with Section 9.3.
 
11.      Section 13.5  (Discretion of Committee) of the Plan is hereby amended
in its entirety to read as follows:
 
13.5              Discretion of Committee.  Notwithstanding the above, the
Committee may, at any time and in its sole discretion, alter the vesting and
exercise provisions for all or part of the Awards which have been or will be
granted to Participants, subject to Section 17 of the Plan; provided that the
Committee will not
 
7

--------------------------------------------------------------------------------


take any action pursuant to this Section 13.5 that will cause payment of any
Award to violate the provisions of Code Section 409A.


12.      Section 17  (Amendment, Modification, and Termination of Plan) of the
Plan is hereby amended by adding the following sentence to the end thereof:
 
Additional rules relating to amendments to the Plan or any Award Agreement to
assure compliance with Code Section 409A are set forth in Section 20.4.


13.      Section 20.4  (Code Section 409A) of the Plan is hereby restated in its
entirety to read as follows:
 
20.4              Code Section 409A.  Some of the Awards that may be granted
pursuant to the Plan (including, but not necessarily limited to, Restricted
Stock Rights Awards, Performance Share Awards and Performance Unit Awards) may
be considered to be “non-qualified deferred compensation” subject to Code
Section 409A.  If an Award is subject to Code Section 409A, the Award Agreement
and this Plan are intended to comply fully with and meet all of the requirements
of Code Section 409A or an exception thereto and the Award Agreement shall
include such provisions, in addition to the provisions of this Plan, as may be
necessary to assure compliance with Code Section 409A or an exception
thereto.  An Award subject to Code Section 409A also shall be administered in
good faith compliance with the provisions of Code Section 409A as well as
applicable guidance issued by the Internal Revenue Service and the Department of
Treasury.  To the extent necessary to comply with Code Section 409A, any Award
that is subject to Code Section 409A may be modified, replaced or terminated in
the discretion of the Committee.  Notwithstanding any provision of this Plan or
any Award Agreement to the contrary, in the event that the Committee determines
that any Award is or may become subject to Code Section 409A, the Company may
adopt such amendments to the Plan and the related Award Agreements, without the
consent of the Participant, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effective dates), or take
any other action that the Committee determines to be necessary or appropriate to
either comply with Code Section 409A or to exclude or exempt the Plan or any
Award from the requirements of Code Section 409A.


Under no circumstances may the time or schedule of any payment for any Award
that is subject to the requirements of Code
 
8

--------------------------------------------------------------------------------


Section 409A be accelerated or subject to further deferral except as otherwise
permitted or required pursuant to regulations and other guidance issued pursuant
to Code Section 409A.  If the Company fails to make any payment pursuant to the
payment provisions applicable to an Award that is subject to Code Section 409A,
either intentionally or unintentionally, within the time period specified in
such provisions, but the payment is made within the same calendar year, such
payment will be treated as made within the time period specified in the
provisions.  In addition, in the event of a dispute with respect to any payment,
such payment may be delayed in accordance with the regulations and other
guidance issued pursuant to Code Section 409A.
 
14.      This Third Amendment amends only the provisions of the Plan as noted
above, and those provisions not expressly amended shall be considered in full
force and effect.  Notwithstanding the foregoing, this Third Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this Third Amendment.
 
IN WITNESS WHEREOF, PNM Resources has caused this Third Amendment to be executed
as of this 15th day of December, 2008.
 
PNM RESOURCES, INC.
 
 
 
By: /s/ Alice A. Cobb   
 
      Its: SVP, Chief Administrative Officer



 
 
9

--------------------------------------------------------------------------------

 
